Title: To John Adams from François Louis Teissèdre de Fleury, 1 May 1780
From: Fleury, François Louis Teissèdre de
To: Adams, John


     
      My dear sir
      Brest 1st. May 1780
     
     I expected for writting to you, that I could tell, the wind serves, we sail to Morrow for your dear Country, and in six weeks hence, I shall see Mrs. Adams and Mrs. Dana, but since twenty days that we are on board, the wind has been Constantly to the south-west; it is only since this morning that we expect it will Come to the north, or est.
     To Morrow, I hope, we shall sail, for ——xxx you know it better than I; but I can neither suppose or desire, that our expedition be entended for N. York. I think sooner, we go at New port, and our squadron, will at the meantime Cruze before Sandy Hook, to starve the british in their inexpugnable Lines. We are too few, for any thing else, and if we do attempt Rashly any important attacks, we may find an other Savanah.
     Whatever may be the place of our Landing in America, I hope to find means of forwarding, your Letters, to your familly and friends, and if it is Rhode Iland, I shall my self go to Braintree et Cambridge, and be the bearer of your packets.
     Farewell. Be happy as much I desire & you deserve it, & believe me with a Respect equal to my gratitude for your kindness, your most obedient humble servant.
     
      L. Fleury
     
     
      My best Respects to Mr. Dana, & your familly.
     
    